Case 1:19-cv-25100-DLG Document 30 Entered on FLSD Docket 02/12/2020 Page 1 of 23



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.: 1:19-25100-cv-DLG

  ALAN WIEGAND and KIMBERLY
  SCHULTZ-WIEGAND, Individually and as
  Personal Representatives of the Estate of
  Chloe Wiegand, deceased minor,

              Plaintiffs,

  v.

  ROYAL CARIBBEAN CRUISES LTD.,

           Defendant.
  __________________________________/




         ROYAL CARIBBEAN CRUISES LTD.’S AMENDED MOTION TO DISMISS
           THE COMPLAINT FOR FAILURE TO STATE A CAUSE OF ACTION
Case 1:19-cv-25100-DLG Document 30 Entered on FLSD Docket 02/12/2020 Page 2 of 23



                                                      TABLE OF CONTENTS

  Preliminary Statement ..........................................................................................................1

  Facts Alleged .......................................................................................................................1

  Claims Asserted ...................................................................................................................2

  Argument and Law ..............................................................................................................4

       I.         Standard .............................................................................................................6

       II.        The general maritime law of the United States governs this action. .................7

       III.       Plaintiffs do not allege facts to support RCL was on notice, either
                  actual or constructive, of any alleged dangerous condition which
                  caused or contributed to the incident, thus warranting dismissal of the
                  Complaint. ..........................................................................................................7

       IV.        The allegations of a violation of industry standards are legally
                  insufficient. ......................................................................................................11

       V.         The failure-to-maintain claim (Count II) also fails because there are no
                  facts supporting that the window area was dangerous, much less that
                  RCL had notice of any danger. ........................................................................15

       VI.        RCL, as a matter of law, did not have a duty to warn......................................16

       VII.       Plaintiffs fail to plead that RCL’s actions or inaction was the
                  proximate cause of the incident. ......................................................................19

  Conclusion .........................................................................................................................21




                                                                         ii
Case 1:19-cv-25100-DLG Document 30 Entered on FLSD Docket 02/12/2020 Page 3 of 23



                                        Preliminary Statement

           Defendant Royal Caribbean Cruises Ltd. (“RCL”), under Federal Rule of Civil Procedure

  12(b)(6) and in compliance with this Court’s February 5, 2020 Order (DE28), seeks dismissal of

  the Complaint (DE1) and states:

        Settled law mandates that the Complaint in this case be dismissed with prejudice. The

  Eleventh Circuit has clearly held that “the benchmark against which a shipowner’s behavior

  must be measured is ordinary reasonable care under the circumstances, a standard which

  requires, as a prerequisite to imposing liability, that the carrier have had actual or constructive

  notice of the risk-creating condition, at least where, as here, the menace is one commonly

  encountered on land and not clearly linked to nautical adventure.” Keefe v. Bahama Cruise Line,

  Inc., 867 F.2d 1318, 1322 (11th Cir. 1989). There are no facts alleged, nor could there be, which

  establish that RCL had any reason to be aware that Mr. Anello would behave in the manner he

  did and imperil Chloe.

                                          FACTS ALLEGED

           The tragedy giving rise to this action resulted from the actions of Chloe Wiegand’s

  grandfather – Salvatore Anello.1 According to the Complaint, while the Freedom of the Seas

  was docked in Puerto Rico, Mr. Anello began to supervise Chloe, an 18-month old child. (Comp.

  at ¶¶11-12.) While he was supervising Chloe, she walked to a wall of glass on Deck 11 of the

  ship. The Complaint describes the glass as having three levels, floor to ceiling, with a wooden

  railing separating the middle and bottom rows of glass. (Comp. at ¶¶14-15.) As is clear from the

  photographs included in the Complaint, the wooden railing is several feet above the deck. (Id.)

  Plaintiffs allege that unbeknownst to Mr. Anello, every other window in the middle row (above

  1
      Mr. Anello is Chloe’s step-grandfather.
Case 1:19-cv-25100-DLG Document 30 Entered on FLSD Docket 02/12/2020 Page 4 of 23



  the wooden railing) could slide open, there were no warnings that the windows were not fixed,

  and that Mr. Anello was unaware that one of the windows was in fact open. (Comp. at ¶¶16-18.)

  Plaintiffs also assert that Mr. Anello reasonably believed that the windows were fixed with no

  openings. (Comp. at ¶19.) Plaintiffs allege that Mr. Anello walked over to Chloe, and then

  picked Chloe off the deck and onto the elevated railing. (Comp. at ¶15, 20.) Chloe leaned

  forward, fell through the open window to the ground 150 feet below, and died. (Comp. at ¶20.)

  The Complaint makes clear that Chloe “slipped from Mr. Anello’s arms” before she fell. (Comp.

  at ¶20.)

         The Complaint alleges, without any specificity, that these types of accidents are “quite

  common” and that as a result industry standards were put in place to prevent this “very type of

  incident”. (Comp. at ¶22.) The Complaint fails to allege any specific prior incident, but does

  seek to allege proof of industry standards that the Plaintiffs claim govern the windows on board

  the Freedom of the Seas: the ASTM (Comp. at ¶¶23-27); other cruise lines’ vessels (Comp. at

  ¶¶28-31); and, other vessels owned by RCL (Comp. at ¶¶32-33). The Complaint alleges that

  RCL knew or should have known of these standards, but that the Freedom of the Seas was not in

  compliance with them. (Comp. at ¶¶27, 31, 33.)

                                      CLAIMS ASSERTED

         All of the claims asserted by the Plaintiffs are centered upon one or both of two central

  theories: (1) that there was something defective about the window because a child could fall

  through it, or (2) that RCL had a duty to warn Mr. Anello that the window was open.

         Count I seeks to allege a claim for General Negligence. According to the Complaint,

  RCL breached a duty of reasonable care to Plaintiffs in two ways. First, by failing to provide a

  safe window which would have prevented Chloe from falling through it. (Comp. at ¶¶35.a., d.-g.,



                                                   2
Case 1:19-cv-25100-DLG Document 30 Entered on FLSD Docket 02/12/2020 Page 5 of 23



  i., and j.) Second, by failing to provide warnings which would have alerted Mr. Anello that the

  window was open. (Comp. at ¶¶35.b., c., g., and h.) RCL is alleged to have been on notice of the

  dangerous condition of the window due to its own knowledge of the ability of the window to

  open as designed (Comp. at ¶¶16, 37), prior incidents (not a single one of which is alleged), or

  industry standards. (Comp. at ¶37.)

          Count II attempts to plead a cause of action entitled Negligent Failure to Maintain. The

  allegations however, merely supplement the general negligence theory sought to be alleged in

  Count I. According to the Plaintiffs, RCL breached a duty to maintain the windows on Deck 11

  in a reasonably safe condition (Comp. at ¶39-40), by failing to provide a safe window which

  would have prevented Chloe from falling through it (Comp. at ¶¶41.a., c.-e.), and/or by failing to

  provide warnings which would have alerted Mr. Anello that the window was open. (Comp. at

  ¶¶41.a., b., d., e.)

          Similarly, Count III expands upon the same allegations of Count I in seeking to allege a

  cause of action for Negligent Failure to Warn. According to Plaintiffs, RCL breached its duty to

  warn passengers of dangers that were known or reasonably should have been known to RCL.

  (Comp. at ¶¶45-46.)     The Plaintiffs allege that the windows were unreasonably dangerous

  because they could be opened by anyone; they did not have a fall prevention system; and,

  because they did not have features to permit passengers to distinguish whether or not they were

  open. (Comp. at ¶50.) RCL is alleged to have been on notice of the dangerous condition of the

  window through either its own knowledge of the ability of the window to open as designed

  (Comp. at ¶¶16, 51), prior incidents (not a single one of which is alleged), or industry standards.

  (Comp. at ¶51.) According to the Plaintiffs, RCL breached a duty to warn Mr. Anello that the




                                                  3
Case 1:19-cv-25100-DLG Document 30 Entered on FLSD Docket 02/12/2020 Page 6 of 23



  window could be opened and a child could fall through it, and/or that the window did not have a

  fall prevention system in place. (Comp. at ¶48.)

         All three counts contain general averments that RCL’s actions or inactions proximately

  caused damages to Plaintiffs. (Comp. at ¶¶38, 44, 52.)

                                     ARGUMENT AND LAW

         The facts set forth in the Complaint make clear that this is not a case of an unknowing

  child approaching an open window and falling out because the window was defective or

  improperly positioned. Rather, this is a case where an adult man, Salvatore Anello, voluntarily

  and unbeknownst to RCL, lifted his 18-month old granddaughter several feet above the deck and

  onto a railing that she could never have climbed on her own. In doing so, Mr. Anello placed

  Chloe mere inches away from a window that was open to the outside elements of wind and noise

  and, as the photographs in the Complaint show, was flanked by closed windows of tinted,

  reflective glass. Mr. Anello then purportedly held Chloe forward to allow her to bang on glass

  that he did not first attempt to touch himself. After doing so, Mr. Anello allowed Chloe to slip

  from his arms to her death.

         These series of unforeseeable events are a tragedy which RCL never had a chance to

  prevent. Whether Chloe fell several feet to the Deck 11, or over a hundred feet to her death, her

  fall would never have occurred had Mr. Anello not picked her up and placed her in peril, and

  then dropped her. The Court should dismiss Plaintiffs’ Complaint because:

  1.     No facts are alleged that would show RCL knew or had reason to know there was any
         dangerous condition that would result in Chloe’s death;

  2.     RCL owed no duty to warn Plaintiffs of the open and obvious danger associated with
         putting a child onto a railing and through an open window; and,




                                                     4
Case 1:19-cv-25100-DLG Document 30 Entered on FLSD Docket 02/12/2020 Page 7 of 23



  3.    Plaintiffs fail to sufficiently allege that any of RCL’s purported acts or omissions was the
        proximate cause of the incident or that they owed a duty to prevent the unforeseeable and
        irresponsible acts of Chloe’s grandfather.




                                                 5
Case 1:19-cv-25100-DLG Document 30 Entered on FLSD Docket 02/12/2020 Page 8 of 23



         I.      Standard.

         Federal Rule of Civil Procedure 12(b)(6) provides that a complaint is to be dismissed if it

  fails to state a claim upon which relief can be granted. Dismissal for failure to state a claim is

  warranted “when it appears that the plaintiff has little or no chance of success, i.e., when the

  complaint on its face makes clearly baseless allegations or relies on legal theories that are

  indisputably meritless.” Aruanno v. Martin County Sheriff, 343 F. App’x 535, 536 (11th Cir.

  2009); see Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 1949–50 (2009); Bell Atl. Corp. v.

  Twombly, 550 U.S. 544, 127 S. Ct. 1955 (2007). For a claim to survive, Federal Rule of Civil

  Procedure 8(a)(2) requires “a short and plain statement of the claim showing that the pleader is

  entitled to relief.” Fed. R. Civ. P. 8(a) (2). “While a complaint . . . does not need detailed factual

  allegations” to survive a motion to dismiss, Twombly, 127 S. Ct. at 1964, it must state facts

  sufficient “to state a claim to relief that is plausible on its face.” Id. at 1974. Under Twombly and

  Iqbal, a sufficient factual basis for the allegation must be alleged. A complaint is insufficient if

  “it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678.

  A complaint must contain sufficient factual matter, accepted as true, to “state a claim to relief

  that is plausible on its face.” Id. The factual allegations “must be enough to raise a right to relief

  above the speculative level.” Twombly, 127 S. Ct. at 1965.

         The purpose of a motion to dismiss is to “streamline litigation by dispensing with

  needless discovery and fact-finding.” Neitzke v. Williams, 490 U.S. 319, 326-327 (1989). “As a

  general rule, motions to dismiss should be resolved as soon as practicable to obviate avoidable

  discovery costs, especially where a dubious claim appears destined for dismissal.” Ray v. Spirit

  Airlines, Inc., No. 12–61528, 2012 WL 5471793, at *1 (S.D. Fla. Nov. 9, 2012) (citing




                                                    6
Case 1:19-cv-25100-DLG Document 30 Entered on FLSD Docket 02/12/2020 Page 9 of 23



  Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1368 (11th Cir. 1997)). Here, the failings of

  the Plaintiffs’ Complaint and applicable law require dismissal.

         II.     The general maritime law of the United States governs this action.

         When an injury occurs on navigable waters, federal maritime law governs the substantive

  legal issues. See Everett v. Carnival Cruise Lines, Inc., 912 F.2d 1355, 1358 (11th Cir. 1990);

  Keefe v. Bahama Cruise Line, Inc., 867 F.2d 1318, 1320-21 (11th Cir. 1989); Kornberg v.

  Carnival Cruise Lines, Inc., 741 F.2d 1332, 1334 (11th Cir. 1984). Maritime law governs

  passenger suits against cruise lines and exclusively sets substantive liability standards,

  superseding state substantive liability standards. See Keefe, 867 F.2d 1318; Kermarec v.

  Compagnie Generale Transatlantique, 358 U.S. 625, 628 (1959). Because this incident occurred

  while Chloe was a passenger aboard RCL’s cruise vessel, general maritime law must be applied.

         III.    Plaintiffs do not allege facts to support RCL was on notice, either actual or
                 constructive, of any alleged dangerous condition which caused or contributed
                 to the incident, thus warranting dismissal of the Complaint.

         To adequately plead any of its three causes of action, the Plaintiffs must plead “sufficient

  factual matter”, Iqbal, 556 U.S. at 678, to raise the allegations beyond “the speculative level.”

  Twombly, 127 S. Ct. at 1965. Thus, facts must be plead beyond mere generalities to show that

  RCL breached the standard of care. In this case, the applicable standard of reasonable care

  requires, as a prerequisite to imposing liability, that the carrier have had actual or constructive

  notice of the risk-creating condition. Keefe, 867 F.2d at 1322. Generalized knowledge of a

  danger is not enough to meet this notice prerequisite. See Burdeaux v. Royal Caribbean Cruises,

  Ltd., 562 F. App’x 932, 933 (11th Cir. 2014); Amy v. Carnival Corp., 360 F. Supp. 3d 1345,

  1354 (S.D. Fla. 2018) (“[t]hat passengers can become injured as a general proposition is not the

  specific notice required under Eleventh Circuit law”).



                                                  7
Case 1:19-cv-25100-DLG Document 30 Entered on FLSD Docket 02/12/2020 Page 10 of 23



          The Complaint fails to plead notice because it does not articulate what facts give RCL

   actual or constructive notice about any dangerous condition associated with the open window.

   (Comp. at ¶ 37). Here, the danger was not that a person could fall through an open window – the

   danger was that an adult would raise an 18-month old child several feet above the deck and

   beyond a wooden railing, and drop her through an open window. The Complaint fails to raise a

   single allegation that RCL should have known that such behavior would occur, or that it has ever

   occurred. This failure to articulate clear facts supporting the claim warrants dismissal. See, e.g.,

   Rygula v. NCL (Bah.) Ltd., No. 18-24535, 2019 U.S. Dist. LEXIS 147586, at *7 (S.D. Fla. Aug.

   28, 2019) (dismissing negligence claim for failure to allege facts supporting actual or

   constructive notice where the plaintiff alleged injuries after jumping into a pool he claimed was

   not adequately covered or secured and in an area were dim lighting prevented him from

   observing it was mostly drained of water); Sanchez v. Carnival Corp., No. 19-cv-20668, 2019

   U.S. Dist. LEXIS 66469, at *3 (S.D. Fla. Apr. 17, 2019) (dismissing negligence claims after

   finding that “Plaintiff does not allege any facts to support that Carnival knew or should have

   known the spiral staircase on which Sanchez was injured was a hazard, and if so, how long it

   knew.”); Brown v. Carnival Corp., 202 F. Supp. 3d 1332 (S.D. Fla. 2016) (“Simply stating that

   Carnival had knowledge of a dangerous condition, without identifying the dangerous condition,

   and/or pleading how Carnival had knowledge of the condition, is insufficient.”); Ceithaml v.

   Celebrity Cruises, Inc., 207 F. Supp. 3d 1345, 1351 (S.D. Fla. 2016) (dismissing negligence

   claim where complaint “contain[ed] no facts supporting the inference that [the cruise line] knew

   or should have known the [excursion] was unsafe”).

          The Eleventh Circuit has identified two alternative ways in which a maritime plaintiff can

   establish constructive notice sufficient to trigger a duty to warn: (1) “with evidence that the



                                                    8
Case 1:19-cv-25100-DLG Document 30 Entered on FLSD Docket 02/12/2020 Page 11 of 23



   defective condition exist[ed] for a sufficient period of time to invite corrective measures,…and

   (2) with evidence of substantially similar incidents in which conditions substantially similar to

   the occurrence in question must have caused the prior accident…”. Francis v. MSC Cruises, S.A.,

   No. 18-61463-CIV-BSS, 2019 U.S. Dist. LEXIS 151255, at *7 (S.D. Fla. Sep. 5, 2019) (internal

   citations omitted). There are no allegations in the Complaint to adequately plead either method

   of establishing constructive notice.

           Recently, the court in Zhang v. Royal Caribbean Cruises, Ltd., No. 19-20773, 2019 U.S.

   Dist. LEXIS 199362 (S.D. Fla. Nov. 14, 2019), dismissed a passenger complaint for failure to

   sufficiently allege RCL had actual or constructive notice of the alleged dangerous condition. In

   his complaint, the plaintiff-passenger claimed that while on a Mayan ruins shore excursion, the

   bus he was traveling on struck a road hazard that flung him into the air causing him serious

   injury. Id. at *5-6. The Zhang complaint asserted more specific allegations as to RCL’s notice

   yet it could still not survive dismissal:

                    In the face of Royal Caribbean’s motion to dismiss, Zhang insists
                    he has “unquestionably supported” his claims with sufficient facts.
                    (Pl.’s Resp. to Royal Caribbean’s Mot. at 7.) In furtherance of his
                    argument, he points to (1) a list of ten bus accidents that have
                    occurred during Royal Caribbean excursions over the last ten
                    years; (2) Royal Caribbean’s initial approval and yearly
                    inspections of the Excursion Operators; and (3) Zhang’s allegation
                    that the excursion was “unreasonably dangerous” based on the
                    “dangerous operation of the bus at high speeds in light of the road
                    conditions,” “the inadequate supervision of the bus operations,”
                    and Royal Caribbean’s lack of knowledge regarding the identity
                    and qualifications of the operator of the bus. (Id. at 7-8 (quoting
                    Compl. at ¶¶ 29-30, 59, 66-67).) None of these allegations,
                    however, either separately or together, amount to actual facts that
                    would plausibly show that Royal Caribbean knew or had reason to
                    know that the bus Zhang rode in would be driven over a pothole in
                    such a way that would result in injury.

   Id. at *11-12.



                                                    9
Case 1:19-cv-25100-DLG Document 30 Entered on FLSD Docket 02/12/2020 Page 12 of 23



            Here, Plaintiffs list no prior substantially similar incident or problems that would have

   placed RCL on notice of any dangerous condition associated with the open window on Deck 11.

   See Zhang at *12 (“the ten accidents Zhang lists have no apparent connection to the incident that

   resulted in Zhang’s injuries” and “‘there is no explanation as to how these incidents put [RCL]

   on notice.’”) (emphasis in original and citation omitted). Plaintiffs fail to identify a single

   specific incident. Rather, only vague reference to “prior incidents” is contained in the Complaint

   with absolutely no expansion. (Comp. at ¶37.) Plaintiffs fail to identify a single similar incident

   aboard an RCL ship where a young child was lifted up by an adult and dropped outside of an

   open window. They fail to identify a single incident where any child has fallen or been dropped

   out a similar window. In fact, Plaintiffs fail to identify a single incident where anyone has ever

   fallen or been dropped out of a similar window such to put RCL on notice the subject window

   constituted an unreasonable dangerous condition that it needed to protect its passengers from.

   Plaintiffs’ generalized allegations regarding falls from windows (albeit completely untethered

   from RCL or the cruise line industry in general) (Comp. ¶23), are insufficient to satisfy the

   Eleventh Circuit’s requirement that a plaintiff identify the existence of “substantially similar”

   incidents to establish notice. Tairriol v. MSC Crociere S.A., 677 F. App’x 599, 601 (11th Cir.

   2017).

            Further, Plaintiffs implicitly acknowledge their obligation to demonstrate notice of the

   allegedly unsafe condition (Comp. at ¶ 37), but they do not do not explain how RCL would have

   acquired knowledge of the alleged dangerous condition. They merely make bare assertions such

   as “through [their] maintenance and/or inspections” (Comp. at ¶37), RCL should have known.

   But such allegations are legally insufficient. Zhang, at *13 (“Zhang does not explain how any of

   Royal Caribbean’s alleged inspections of the Excursion Operators could have possibly alerted it



                                                   10
Case 1:19-cv-25100-DLG Document 30 Entered on FLSD Docket 02/12/2020 Page 13 of 23



   to the dangerous condition that ultimately resulted in Zhang’s injuries. What was it about these

   inspections that should have put Royal Caribbean on notice?”).

          IV.    The allegations of a violation of industry standards are legally insufficient.

          The Plaintiffs alternate theory – that in the absence of any prior incidents, RCL was on

   notice of a dangerous condition, or had an obligation to comply with alleged “industry

   standards”, is legally insufficient under Eleventh Circuit law. “[N]on-compliance with certain

   industry standards does not necessarily show that the non-compliance amounted to a dangerous

   or unreasonably risky condition.” Howard-Bunch v. Carnival Corp., No. 18-cv-21867, 2019 U.S.

   Dist. LEXIS 35024, at *17 (S.D. Fla. Mar. 3, 2019); Amy, 360 F. Supp. 3d at 1356 (holding that

   “non-binding industry standards do not establish actual or constructive knowledge of a risk-

   creating condition.”) (citing Mirza v. Holland Am. Line Inc., No. C11-1971MJP, 2012 WL

   5449682, at *3-4 (W.D. Wash. Nov. 6, 2012)). In Howard-Bunch, the plaintiff alleged she

   suffered injuries after she tripped and fell over a raised threshold. Id. at *1. She alleged the

   threshold violated various building codes and industry standards and that the failure placed the

   cruise operator on notice. Id at *15-16. The court, however, found that “[w]ithout any additional

   evidence of a cruise line’s knowledge of the dangerous condition at issue,” lack of compliance

   with “relevant standards and maritime regulations” cannot satisfy the constructive notice

   requirement.” Id. at *16 (citing Zygarlowski v. Royal Caribbean Cruises Ltd., 2013 U.S. Dist.

   LEXIS 200119, at *6 (S.D. Fla. Feb. 25, 2013)).

          In Zygarlowski, a cruise passenger alleged the cruise operator was placed on notice that a

   ramp was dangerous because the slope exceeded various recommendations and standards,

   including those promulgated by the ASTM. See Zygarlowski, 2013 U.S. Dist. LEXIS 200119, at

   *14. But the court found that violation of ASTM and other standards “does not, as a matter of



                                                  11
Case 1:19-cv-25100-DLG Document 30 Entered on FLSD Docket 02/12/2020 Page 14 of 23



   law, establish that Royal Caribbean had actual or constructive notice of an unreasonably

   dangerous condition.” Id. The court recognized that “at most, [] Royal Caribbean had notice that

   the ramp did not comply with the guidelines,” but added that “[t]his, however, is not equivalent

   to having notice of the danger that the ramp allegedly created for cruise passengers like

   Zygarlowski.” Id at *14-15.2

          In Amy v. Carnival Corp., where a three-year-old girl sustained serious injuries after

   either going over a railing or going through its lower courses, the court noted that

   “noncompliance with ‘recommended safety standards’ does not, as a matter of law, establish that

   the cruise line had constructive notice of the unreasonable danger posed by its condition. See

   Amy, 360 F. Supp. 3d at 1356, citing Zygarlowski, 2013 U.S. Dist. LEXIS 200119, at *6. The

   Amy plaintiffs claimed that Carnival violated safety standards applicable to the subject railing

   (unlike Chloe here, who did nothing to position herself over the railing and into the open window

   frame, the young girl in Amy was able to access the railing without any assistance). Id.

   Nevertheless, the Amy court explained that “a rule that any non-binding industry standard that

   exists somewhere necessarily gives rise to constructive notice would turn the maritime notice

   requirement on its head.” Id.

          While Plaintiffs contend that ASTM F2006 and 2090 apply here (Comp. at ¶¶ 26-27),

   they fail to explain why these guidelines would be relevant to this situation beyond the naked

   assertion.   Similarly, Plaintiffs provide no support for their allegation that the guidelines

   represent an industry standard nor do they cite any facts to support such a postion. They cannot

   2
     Contrast with decisions where courts considered industry standards but only where the record
   also established prior similar incidents. See e.g. Cox v. Royal Caribbean Cruises, Ltd., 10-22232-
   CIV, 2011 WL 13323086 (S.D. Fla. Aug. 8, 2011) and Holderbaum v. Carnival Corp., 87 F.
   Supp. 3d 1345, 1356 (S.D. Fla. 2015). Neither court found that violation of industry standards
   established notice.


                                                  12
Case 1:19-cv-25100-DLG Document 30 Entered on FLSD Docket 02/12/2020 Page 15 of 23



   do so because, by their own terms, the guidelines only apply to windows in multi-family

   residential dwellings. ASTM F2006 states: “This safety specification applies only to devices

   intended to be applied to windows installed at heights of more than 75 ft7 (23 m) above ground

   level in multiple family dwelling buildings.” See § 1.3 ASTM F2006-17, Standard Safety

   Specification for Window Fall Prevention Devices for Non-Emergency Escape (Egress) and

   Rescue (Ingress) Windows, ASTM International (2017) (emphasis added). Moreover, Plaintiffs

   do not allege that the ASTM standards were designed to help adults discern when windows are

   open or to prevent them from lifting children onto them, or even that they were designed for the

   protection of falls from open windows that children cannot access on their own (the Complaint

   establishes that Chloe could have never gotten anywhere near the open window had Mr. Anello

   not intentionally placed her there). Thus, the ASTM standards do not apply here and cannot be

   considered “industry standard” in the cruise industry. Even if they did, the Plaintiffs still fail to

   allege that RCL was on notice that the window created an unreasonably dangerous condition.

          Likewise, Plaintiffs provide no justification for the proposition that somehow the

   company’s compliance with the International Safety Management (“ISM”) Code is relevant in

   this context. Plaintiffs fail to assert a claim that the company is in violation of either the ISM or

   the company’s own policies under the ISM other than a vague assertion. In any event, a

   shipowner’s adoption of the ISM Code cannot act to form a duty nor could it serve as the basis

   of a negligence claim. See e.g. Horton v. Maersk Line, Ltd., 603 F. App’x 791, 796-97 (11th Cir.

   2015) (citing Aronson v. Celebrity Cruises, Inc., 30 F. Supp. 3d 1379, 1396 (S.D. Fla. 2014)

   (“[T]he International Safety Management Code does not create any duties and thus cannot be the

   basis for a negligence claim against a cruise line.”)); Shipton v. Carnival Corp., No. 18-25378-

   CIV, 2019 U.S. Dist. LEXIS 28573, at *3 (S.D. Fla. Feb. 20, 2019) (“the ISM[C] cannot form



                                                    13
Case 1:19-cv-25100-DLG Document 30 Entered on FLSD Docket 02/12/2020 Page 16 of 23



   the basis for a separate negligence claim nor be a part of a negligence claim.”).3 Plaintiffs’

   references to other window configurations on other cruise ships (Comp. at ¶¶ 28-33), are

   similarly insufficient to establish notice. See Sofillas v. Carnival Corp., No. 14-23920-CIV-

   SCOLA/OTAZO-REYES, 2016 WL 5408168, at *2 (S.D. Fla. Apr. 13, 2016) (“direct evidence

   relating to how other cruise lines operate the hot tubs on their ships is not relevant to the issue of

   Carnival’s alleged negligence”).

          Amy is instructive, and in fact, cited Sofillas for the same proposition. In Amy, where a

   child may have fallen after passing through the lower courses of a railing (supra), the plaintiffs

   alleged that a safer rail design implemented by another cruise line placed Carnival on

   constructive notice that Carnival’s railings were unsafe. Amy, 360 F. Supp. 3d at 1356-57, citing

   Sofillas, 2016 WL 5408168, at *2. Even though the same ship builder constructed the railings

   for both cruise lines, the Amy court found that their “alternative rail designs . . . [were] irrelevant

   to Carnival’s notice of the alleged danger of [their ships railings and open courses].” The court

   further noted that the builder’s knowledge about the alternative design could not be imputed on

   to Carnival and that, even if it could be, Carnival was not obligated to adopt the other cruise

   line’s design where “no risk had manifested itself to show the railing to be a particularly

   dangerous condition.” Id. (citation omitted). Plaintiffs here have not, and cannot allege facts

   supporting a violation of a “binding standard” or facts supporting a risk had previously

   manifested to show the window area to be dangerous. To the extent the Complaint can be read

   to allege that RCL created the claimed dangerous condition, it fails to remedy the absence of

   3
     Under the ISM Code, each ship carrier must develop its own Safety Management System
   (SMS) which must be approved by the flag state. RCL has a Safety Management System which
   has been approved by the flag state. The complaint does not allege otherwise nor does it allege
   in what manner RCL is not in compliance with its SMS. The full text of the ISM is available at
   the International Maritime Organization’s (“IMO”) website at www.imo.org.


                                                     14
Case 1:19-cv-25100-DLG Document 30 Entered on FLSD Docket 02/12/2020 Page 17 of 23



   pleading prior notice. See Pizzino v. NCL (Bahamas) Ltd., 709 F. App’x 563, 565 (11th Cir.

   2017).

            The bare allegations contained throughout the Complaint are insufficient to impute any

   knowledge of the window being dangerous (especially, given that RCL had no reason to be

   aware that Mr. Anello would place Chloe in a position of peril and then allow her to slip from his

   grasp). This is not a case where the window was dangerously low to a floor, or articles were

   stacked that permitted a child to climb up to the window. What occurred here – an adult holding

   an 18-month old child several feet above the deck and beyond a wooden railing, into an open

   window – was not foreseeable to RCL. None of the allegations, either separately or together,

   amount to actual facts that would plausibly show RCL knew or had reason to know the window

   was dangerous.

            V.     The failure-to-maintain claim (Count II) also fails because there are no facts
                   supporting that the window area was dangerous, much less that RCL had
                   notice of any danger.

            Count II is in all respects merely an extension of the allegations contained in Count I, and

   it is governed by the same notice requirement that warrants dismissal of Count I. The Plaintiffs

   efforts to allege a negligent maintenance claim in Count II fail because insufficient (no) facts are

   alleged to establish that RCL had actual or constructive notice of any unsafe condition calling for

   maintenance. See Horne v. Carnival Corp., 741 F. App’x 607, 609 (11th Cir. 2018) (requiring

   notice regarding a failure-to-maintain claim asserted by a passenger against a cruise line); see

   generally Pizzino, 709 F. App’x 563 (rejecting the notion that a cruise line operator could be

   liable for negligence without actual or constructive notice even if it negligently created or

   maintained its premises). RCL’s liability for the negligence claims, under whatever negligence

   theory alleged by Plaintiffs in their Complaint, hinges on whether it knew or should have known



                                                    15
Case 1:19-cv-25100-DLG Document 30 Entered on FLSD Docket 02/12/2020 Page 18 of 23



   about the dangerous condition. For the same reasons presented and analyzed supra, Plaintiffs

   have failed to allege a single fact from which the Court might infer RCL either knew or should

   have known of any dangerous condition relating to the window.

          VI.    RCL, as a matter of law, did not have a duty to warn.

          In Count III Plaintiffs allege RCL was negligent in failing to warn that the window was

   or could be open. But RCL owes no duty to warn of open and obvious conditions. First, RCL

   had not duty to warn an adult not to place a small child in danger. The act perpetrated by Mr.

   Anello – lifting an 18-month old child several feet above the deck and then dropping her – is

   dangerous whether the fall is several feet to the deck below or hundreds of feet. Either way, the

   act performed by Mr. Anello is one that requires no warning not to engage in. Second, the

   window was in an open and obvious condition. As a matter of law, RCL had no legal obligation

   to warn passengers that engaging in the reckless act of placing a toddler in front of an open

   window could result in the toddler falling out of said window.

          The standard of care owed by a shipowner to its passengers is reasonable care under the

   circumstances. See Kermarec, 79 S. Ct. at 410. A shipowner is not an insurer of its passenger’s

   safety, and as such, is not liable merely because an accident occurs. See Monteleone v. Bahama

   Cruise Line, Inc., 838 F.2d 63, 65 (2d Cir. 1988). A carrier’s duty of reasonable care includes a

   duty to warn passengers of known dangers that may not be apparent to a reasonable passenger—

   a shipowner has no duty to warn of an open and obvious condition. See Krug v. Celebrity

   Cruises, Inc., 745 F. App’x 863, 866 (11th Cir. 2018), N.V. Stoomvaart Maatschappij Nederland

   v. Throner, 345 F.2d 472 (5th Cir. 1965); Luby v. Carnival Cruises, Inc., 633 F. Supp. 40 (S.D.

   Fla. 1986) (presence of a ledge behind a shower curtain open and obvious condition).




                                                  16
Case 1:19-cv-25100-DLG Document 30 Entered on FLSD Docket 02/12/2020 Page 19 of 23



          There are two points here, either of which independently forecloses Plaintiffs action.

   First, it is dangerous to lift an 18-month old child several feet above the ground and balance her

   on a rail while also not holding on with a firm enough grip to ensure she cannot fall. Neither of

   those should be done, and neither requires a warning – responsible adults know not to place

   children into precarious positions whether several feet above the ground or higher. Second,

   common experience dictates that a person can fall through any open window, regardless of

   design, if they lean out too far, because a window is a purposeful opening in a structure for light

   and air.4 This is not a dangerous condition but an apparent and obvious feature of any window.

   As the cited case law supports, a shipowner is entitled to assume that a passenger will perceive

   that which would be obvious to him upon the ordinary use of his own senses. See Smith v. Royal

   Caribbean Cruises, Ltd. 620 F. App’x 727, 730 (11th Cir. 2015) (finding that the noticeably

   murky color of pool water was not a condition that the cruise line needed to warn passengers of

   because a “reasonable person…would be aware of [it]”). Because of that entitlement, there is no

   duty to give any warning in broad daylight of the presence of an open window that is flanked by

   darkly tinted windows on both sides, because reasonable people are aware of such obvious

   conditions. See Magazine v. Royal Caribbean Cruises, Ltd., No. 12-23431, 2014 WL 1274130 at

   *4 (S.D. Fla. Mar. 27, 2014). Because the duty to warn extends only to those dangers that are

   not apparent and obvious to a passenger, Plaintiffs have failed to state a claim for failure to warn.

          Courts have rejected similar claims outright and held that open windows or glass doors

   constitute open and obvious conditions against which no liability can attach. See Pettigrew v
   4
    Plaintiff’s negligent design theory fails. See e.g. Groves v. Royal Caribbean Cruises, Ltd., 09-
   20800-CIV, 2010 WL 11506631, at *2 (S.D. Fla. Dec. 8, 2010), aff’d, 463 F. App’x 837 (11th
   Cir. 2012) (rejecting negligent design claim where the plaintiff failed to establish that RCL
   actually created the alleged dangerous design); Rodgers v. Costa Crociere, S.P.A., 410 F. App’x
   210 (11th Cir. 2010); Weiner v. Carnival Cruise Lines, No. 11-CV-22516, 2012 WL 5199604, at
   *5 (S.D. Fla. Oct. 22, 2012).


                                                    17
Case 1:19-cv-25100-DLG Document 30 Entered on FLSD Docket 02/12/2020 Page 20 of 23



   Nite-Cap, Inc., 63 So. 2d 492 (Fla. 1953) (rejecting the plaintiff’s claim of negligence where she

   walked into a plate glass door and concluding that “the sole proximate cause of [the plaintiff’s]

   injury was her failure to see that which, by the exercise of reasonable care, she should have

   seen.”); Rodriguez v. U.S., 993 F.2d 884 (9th Cir. 1993) (“We agree with the district court that

   Republic owed Genaro no duty to warn him of the obvious danger posed by an open window nor

   to alter the window by installing safety bars or screens.”). Moreover, in this District it has been

   held, as a matter of law, that “it is open and obvious that a child could be injured by playing on a

   railing.” Amy, 360 F. Supp. 3d at 1357; compare (Comp. ¶20) (alleging “Mr. Anello then lifted

   Chloe up onto the railing and held Chloe while she leaned forward to bang on the glass . . .”).

          The Plaintiffs allege that Mr. Anello is colorblind (Comp. at ¶50), but this condition

   would not give rise to a duty to warn that the window was open. The Eleventh Circuit has

   explained that the “[t]he obviousness of a danger and adequacy of a warning are determined by a

   ‘reasonable person’ standard, rather than on each particular plaintiff’s subjective appreciation of

   the danger.    Individual subjective perceptions of the injured party are irrelevant in the

   determination of whether a duty to warn existed.” Magazine, at *4 (citations omitted). A

   shipowner is entitled to assume that caregivers will take precautions to supervise their children

   and prevent them from falling out windows (especially windows their children cannot reach

   without an adult lifting them onto it). A holding otherwise would overturn firmly established

   case law that a “carrier by sea, however, is not liable to passengers as an insurer, but only for its

   negligence…” Kornberg, 741 F.2d at 1334 (citation omitted).

          Again, even had Plaintiffs alleged a duty to warn, they have alleged no facts supporting

   RCL knew of any prior accidents, incidents or complaints regarding the window that would have

   placed it on notice of any dangerous condition, and the condition was open and obvious. See



                                                    18
Case 1:19-cv-25100-DLG Document 30 Entered on FLSD Docket 02/12/2020 Page 21 of 23



   Smith, 620 F. App’x at 730 (courts “need not even reach the defendant’s actual or constructive

   notice of a risk-creating condition if they determine that condition was an open and obvious

   danger.”).

          VII.   Plaintiffs fail to plead that RCL’s actions or inaction was the proximate
                 cause of the incident.

          Plaintiffs’ allegations on causation are conclusory and plead no facts explaining how or

   why RCL’s purported breaches led to the injury. (Comp. at ¶¶36, 42, and 49.) Plaintiffs fail to

   tie their factual allegations to the legal claims. Foreseeability can be resolved on a motion to

   dismiss where the complaint fails to plead facts establishing that the defendant should have been

   aware, based on prior incidents, of possible future harm. See Bello v. Johnson, 442 F. App’x 477,

   480 (11th Cir. 2011) (affirming dismissal of complaint where plaintiffs failed to adequately

   allege the harm they suffered was foreseeable); Flaherty v. Royal Caribbean Cruises, Ltd., No.

   15-22295, 2015 WL 8227674, n.6 (S.D. Fla. 2015).

          The lack of foreseeability is dispositive in this case. A shipowner owes no duty to

   prevent unforeseeable incidents. To impose a duty of care on a shipowner, an incident must be

   reasonably foreseeable, not just theoretically foreseeable. Accordingly, a court’s determination

   of foreseeability supports a duty only to the extent foreseeability is reasonable, to bring

   imposition of duty in line with practical conduct. See generally Francis v. MSC Cruises, S.A.,

   No. 18-61463-CIV-BSS, 2019 U.S. Dist. LEXIS 151255, at *9 (S.D. Fla. Sep. 5, 2019) (general

   foreseeability theory of liability has been rejected because it would convert a shipowner into an

   insurer of passenger safety). Here, the lack of reasonable foreseeability is dispositive because

   RCL had no duty to protect against risks caused by irresponsible caregivers.

          Because Mr. Anello’s conduct was not foreseeable, this tragedy was not foreseeable.

   RCL had no duty to protect Chloe against Mr. Anello’s conduct. See Monteleone, 838 F.2d at 65


                                                  19
Case 1:19-cv-25100-DLG Document 30 Entered on FLSD Docket 02/12/2020 Page 22 of 23



   (shipowner not an insurer of passenger safety and does not become liable merely because an

   accident occurs). This is because RCL does not have a duty to protect against unforeseeable acts

   committed by a third-party. See H.S. v. Carnival Corp., 16-20331-CIV, 2016 WL 6583693, at *3

   (S.D. Fla. Nov. 4, 2016) (“where an intervening criminal act is the cause of a plaintiff’s injury,

   carriers may only be liable in negligence where the intervening criminal act was foreseeable”),

   aff’d sub nom. H.S. by & through R.S. v. Carnival Corp., 727 F. App’x 1003 (11th Cir. 2018).

   The threshold issue of determining whether a defendant owes this duty turns on whether the

   defendant had reason to anticipate that the third-party activity would occur on its premises.

   Knight v. Philips South Beach, LLC, NO. 09-20473, 2010 WL 11601873 at *4-5 (S.D. Fla. Nov.

   4 2010). Absent similar past conduct, the law will not deem a third-party’s act to be foreseeable

   to the defendant. Id. Indeed, in H.S. by & through R.S. v. Carnival Corp., the Eleventh Circuit

   affirmed the dismissal of the plaintiff’s negligence claim on the grounds that the plaintiff failed

   to allege that the intervening act by a fellow passenger, which caused the plaintiff’s injury, was

   reasonably foreseeable to the defendant cruise line in the absence of any prior similar incidents.

   See H.S. by & through R.S. v. Carnival Corp., 727 F. App’x at 1006 (affirming dismissal of

   negligence claim where the injury causing act of a fellow passenger was held unforeseeable as a

   matter of law at the motion to dismiss stage).

          Here, Deck 11 of RCL’s cruise ship contained an open window located several feet above

   the deck and beyond a wooden railing. It was unforeseeable to RCL that an 18-month old child’s

   grandfather would engage in the reckless act of hoisting her several feet above the safety of the

   deck, over a railing, into an open window, and then loose grip of her, causing her to fall. Mr.

   Anello’s inexplicable conduct was in no way an occurrence that RCL could predict or foresee.

   Indeed, Plaintiffs fail to allege the existence of a single prior occurrence where a passenger held



                                                    20
Case 1:19-cv-25100-DLG Document 30 Entered on FLSD Docket 02/12/2020 Page 23 of 23



   another family member into an open window and dropped them.          As such, Mr. Anello’s

   wrongdoing was unforeseeable as a matter of law.

                                         CONCLUSION

          WHEREFORE, RCL respectfully requests this Court dismiss the Complaint with

   prejudice.

    Dated: February 12, 2020

                                                  Respectfully submitted,

    HAMILTON, MILLER & BIRTHISEL,                 BOIES SCHILLER FLEXNER LLP
    LLP

    /s/ Jerry D. Hamilton                         /s/ Stephen N. Zack
    Jerry D. Hamilton                             Stephen N. Zack
    Florida Bar No.: 970700                       Florida Bar No. 145215
    jhamilton@hamiltonmillerlaw.com               szack@bsfllp.com
    Carlos J. Chardon                             Laselve Harrison
    Florida Bar No. 517631                        Florida Bar No. 112537
    cchardon@hamiltonmillerlaw.com                lharrison@bsfllp.com
    150 Southeast Second Avenue,                  100 SE Second Street
    Suite 1200                                    Suite 2800
    Miami, Florida 33131                          Miami, Florida 33131
    Telephone: (305) 379-3686                     Telephone: (305) 539-8400
    Facsimile: (305) 379-3690                     Facsimile: (305) 539-1307


                       Attorneys for Defendant Royal Caribbean Cruises Ltd.




                                                21
